FILED
                                                                                  August 27, 2021
                                                                                  EDYTHE NASH GAISER, CLERK
                             STATE OF WEST VIRGINIA                               SUPREME COURT OF APPEALS

                           SUPREME COURT OF APPEALS                                   OF WEST VIRGINIA




State of West Virginia,
Plaintiff Below, Respondent

vs.) No. 20-0604 (Cabell County 19-F-383)

Alvie N.,
Defendant Below, Petitioner



                               MEMORANDUM DECISION


        Petitioner Alvie N., by counsel Steven T. Cook, appeals the July 14, 2020, order of the
Circuit Court of Cabell County denying his motion for reduction of sentence under Rule 35(b) of
the West Virginia Rules of Criminal Procedure. 1 The State of West Virginia, by counsel Katherine
M. Smith, filed a response in support of the circuit court’s order. On appeal, petitioner argues that
the circuit court erred in denying his Rule 35(b) motion and in imposing an illegal sentence.

       The Court has considered the parties’ briefs and the record on appeal. The facts and legal
arguments are adequately presented, and the decisional process would not be significantly aided
by oral argument. Upon consideration of the standard of review, the briefs, and the record
presented, the Court finds no substantial question of law and no prejudicial error. For these reasons,
a memorandum decision affirming the circuit court’s order is appropriate under Rule 21 of the
Rules of Appellate Procedure.

        In November of 2019, a two-count information was filed against petitioner, charging him
with first-degree sexual assault in violation of West Virginia Code § 61-8B-(a)(2) and sexual abuse
by a parent, guardian, custodian, or person in a position of trust in violation of West Virginia Code
§ 61-8D-5(a). The victim was petitioner’s step-granddaughter, A.A. On that same date, petitioner
entered a guilty plea to both counts.

       The circuit court held petitioner’s sentencing hearing in January of 2020. The victim’s
mother read a letter written by the victim, and the victim’s mother and the victim’s grandmother

       1
         Consistent with our long-standing practice in cases with sensitive facts, we use initials
where necessary to protect the identities of those involved in this case. See In re K.H., 235 W. Va.
254, 773 S.E.2d 20 (2015); Melinda H. v. William R. II, 230 W. Va. 731, 742 S.E.2d 419 (2013);
State v. Brandon B., 218 W. Va. 324, 624 S.E.2d 761 (2005); State v. Edward Charles L., 183 W.
Va. 641, 398 S.E.2d 123 (1990).
                                                      1
also addressed the circuit court. All three requested that petitioner be sentenced to a term of
incarceration based on the trauma inflicted. Petitioner addressed the circuit court and apologized
for his actions. However, he claimed that “most of [the child’s] letter was coached” and that he
was just trying to “help her get by with what she had witnessed through her childhood.” Counsel
for petitioner asked for an alternative sentence. Counsel argued that petitioner underwent a risk
assessment, which indicated he was at below average risk for reoffending and was a candidate for
therapy. Counsel further argued that petitioner had no criminal record, had been continuously
employed, and had a disabled sister who needed his care. Counsel noted that, if petitioner were
granted an alternative sentence such as home confinement, the taxpayers of West Virginia would
not have to pay for his imprisonment. The State argued for the maximum sentence allowable under
both statutes, noting the seriousness of the crimes and petitioner’s lack of remorse. The State noted
that petitioner continued to blame the child for his actions. Following argument, the circuit court
sentenced petitioner to 25 to 100 years of incarceration for his conviction of first-degree sexual
assault and 10 to 20 years of incarceration for his conviction of sexual abuse by a parent, guardian,
custodian, or person in a position of trust. The circuit court ordered that the sentences be served
consecutively and followed by twenty-five years of supervised release. Petitioner did not file a
direct appeal from the circuit court’s February 28, 2020, sentencing order.

        In June of 2020, petitioner filed a motion for a reduction of sentence pursuant to Rule 35(b)
of the West Virginia Rules of Criminal Procedure. In that motion, petitioner requested that his
sentences be run concurrently, rather than consecutively. Petitioner provided a written statement
in support, reiterating his remorse for his actions, that he was not a danger to society, and that his
sister needed him to care for her. Petitioner further stated that he was “eligible for probation” and
that he had previously been approved by the home confinement office. Alternatively, petitioner
requested to be moved from Western Regional Jail to the Denmar Correctional Facility.

        The circuit court held a hearing on petitioner’s Rule 35(b) motion in July of 2020.
Petitioner’s counsel argued in favor of running petitioner’s sentences concurrently. Counsel stated
that petitioner admitted his wrongdoing, had no prior criminal history, and was eligible for home
confinement. Counsel also noted that petitioner’s sister was disabled and needed care, which
petitioner could provide. Petitioner addressed the court and apologized for the hurt he caused to
A.A. and their family. Petitioner asked the court “for help to redeem myself to my family, society,
and to myself.” Petitioner stated that he posed no threat to anyone and would be grateful for an
alternative sentence. The State opposed any reduction in sentence, stating that petitioner provided
no evidence to the circuit court that was not already considered at sentencing. After hearing
argument, the circuit court denied petitioner’s Rule 35(b) motion, finding “[t]here is nothing here
that is different or has changed.” Following the circuit court’s holding, counsel for petitioner
attempted to raise another issue, stating, “I may need to file a subsequent motion” but raised the
issue of the purported illegality of petitioner’s sentence due to alleged deficiencies in the
information filed against him. Specifically, counsel argued that the language as contained in count
one of the information tracked West Virginia Code § 62-8B-3(b), which carried a sentence of
fifteen to thirty-five years. However, petitioner had been sentenced under West Virginia Code §
62-8B-3(c), which carried a sentence of 25 to 100 years. 2 As such, counsel argued that the charging
       2
           West Virginia Code § 61-8B-3 provides as follows:

                                                                                      (continued . . .)
                                                      2
document was incorrect, and that petitioner’s sentence was illegal. However, because petitioner
did not properly raise the issue before the court via a Rule 35(a) motion, the circuit court did not
address petitioner’s objection to an illegal sentence. Petitioner now appeals the circuit court’s July
14, 2020, order denying his Rule 35(b) motion.

       This Court has established the following standard of review for a circuit court’s ruling on
Rule 35(b) motions:

              In reviewing the findings of fact and conclusions of law of a circuit court
       concerning an order on a motion made under Rule 35 of the West Virginia Rules
       of Criminal Procedure, we apply a three-pronged standard of review. We review
       the decision on the Rule 35 motion under an abuse of discretion standard; the
       underlying facts are reviewed under a clearly erroneous standard; and questions of
       law and interpretations of statutes and rules are subject to a de novo review.

Syl. Pt. 1, State v. Head, 198 W. Va. 298, 480 S.E.2d 507 (1996).

        On appeal, petitioner argues that the circuit court erred in denying his Rule 35(b) motion.
Petitioner asserts that he should have been sentenced to 15 to 35 years of incarceration, as provided



       (a) A person is guilty of sexual assault in the first degree when:

       (1) The person engages in sexual intercourse or sexual intrusion with another
       person and, in so doing:

       (i) Inflicts serious bodily injury upon anyone; or

       (ii) Employs a deadly weapon in the commission of the act; or

       (2) The person, being fourteen years old or more, engages in sexual intercourse or
       sexual intrusion with another person who is younger than twelve years old and is
       not married to that person.

       (b) Any person violating the provisions of this section is guilty of a felony and,
       upon conviction thereof, shall be imprisoned in a state correctional facility not less
       than fifteen nor more than thirty-five years, or fined not less than one thousand
       dollars nor more than ten thousand dollars and imprisoned in a state correctional
       facility not less than fifteen nor more than thirty-five years.

       (c) Notwithstanding the provisions of subsection (b) of this section, the penalty for
       any person violating the provisions of subsection (a) of this section who is eighteen
       years of age or older and whose victim is younger than twelve years of age, shall
       be imprisonment in a state correctional facility for not less than twenty-five nor
       more than one hundred years and a fine of not less than five thousand dollars nor
       more than twenty-five thousand dollars.
                                                      3
in West Virginia Code § 62-8B-3(b), rather than 25 to 100 years as provided in West Virginia
Code § 62-8B-3(c). See supra n.2. According to petitioner, the language in subsection (b) was
quoted in the information, but he was sentenced under subsection (c). While petitioner signed the
guilty plea forms indicating the higher sentence was a possibility, petitioner avers that he is entitled
to a strict reading of the information and is subject only to the maximum penalty set forth in that
charging document. As such, petitioner argues that the circuit court erred in denying his motion
because his sentence is clearly illegal. Petitioner also argues that the circuit court erred in refusing
to reduce his sentence. Petitioner contends that his sentences should have been ordered to run
concurrently rather than consecutively or that the circuit court should have ordered his transfer to
another facility. Petitioner also notes that he was a candidate for alternative sentencing, such as
home confinement; was prepared to attend any requested sexual offender counseling; and lacked
any prior criminal record. Lastly, petitioner “moves for a good faith change in the law in light of
the draconian penalties pursuant to the guilty plea herein” and argues that “these types of cases
have become far too draconian.” Petitioner argues that he received no benefit in pleading guilty
below and that there was no reason to admit wrongdoing if circuit courts “do not utilize their
powers for alternative sentences and concurrent sentences.”

        At the outset, we dispense with petitioner’s claim that his sentence is illegal and his request
for a change in the law. The issues that may be raised in an appeal from a Rule 35(b) order are
limited. “Rule 35(b) of the West Virginia Rules of Criminal Procedure only authorizes a reduction
in sentence. Rule 35(b) is not a mechanism by which defendants may challenge their convictions
and/or the validity of their sentencing.” Syl. Pt. 2, State v. Marcum, 238 W. Va. 26, 792 S.E.2d 37.
The Marcum Court elaborated,

       it is abundantly clear that Rule 35(b) cannot be used as a vehicle to challenge a
       conviction or the validity of the sentence imposed by the circuit court, whether
       raised in the Rule 35(b) motion or in the appeal of the denial of the Rule 35(b)
       motion. In other words, challenges to convictions or the validity of sentences should
       be made through a timely, direct criminal appeal before this Court will have
       jurisdiction to consider the matter. See Syl. Pt. 2, State ex rel. Davis v. Boles, 151
       W. Va. 221, 151 S.E.2d 110 (1966) (“An appellate court is without jurisdiction to
       entertain an appeal after the statutory appeal period has expired.”).

238 W. Va. at 31, 792 S.E.2d at 42 (footnotes omitted). In arguing that his sentence is illegal,
petitioner challenges the validity of his sentence and alleges errors beyond the scope of the circuit
court’s ruling on his Rule 35(b) motion. Although petitioner attempted to raise the issue of an
illegal sentence following the circuit court’s ruling at the hearing on his Rule 35(b) motion, the
State noted that the issue was not properly before the circuit court and the circuit court did not
address petitioner’s objection or arguments in that regard. Accordingly, we will not address them
on appeal.

         Turning to the substance of petitioner’s Rule 35(b) motion, we find that he is entitled to no
relief. The circuit court found that petitioner failed to raise any issues that were not considered at
the time of sentencing. Indeed, petitioner offered essentially no information relevant to any events
that occurred after sentencing to support his plea for leniency. We have previously held that, in
considering a defendant’s Rule 35(b) motion, “circuit courts generally should consider only those

                                                       4
events that occur within the 120-day filing period.” Marcum, 238 W. Va. at 27, 792 S.E.2d at 38,
Syl. Pt. 3, in part; see also id. at 32, 792 S.E.2d at 43 (“It is clear from the record that the petitioner
failed to cite any event that had occurred post-sentencing that would warrant a reduction in his
consecutive sentencing or an award of probation.”). Petitioner neither argued nor cited to any
portion of the record showing any change in circumstances or remedial efforts made by him
following his sentencing in February of 2020. Rather, petitioner essentially asks this Court to find
that the circuit court erred in imposing consecutive, rather than concurrent, sentences or in refusing
to order his transfer to another facility. However, the decision as to whether sentences will be
served concurrently is entirely within the circuit court’s discretion. This Court has long held that
“[w]hen a defendant has been convicted of two separate crimes, before sentence is pronounced for
either, the trial court may, in its discretion provide that the sentences run concurrently, and unless
it does so provide, the sentences will run consecutively.” Syl. Pt. 3, Keith v. Leverette, 163 W. Va.
98, 254 S.E.2d 700 (1979); see also W. Va. Code § 61-11-21. Moreover, petitioner fails to cite to
any authority establishing that he is entitled to his choice of penal institution. Accordingly, we
conclude that the circuit court did not abuse its discretion in denying petitioner’s Rule 35(b) motion
for a reduction of sentence.

        For the foregoing reasons, the circuit court’s July 14, 2020, order is hereby affirmed.


                                                                                               Affirmed.

ISSUED: August 27, 2021

CONCURRED IN BY:

Chief Justice Evan H. Jenkins
Justice Elizabeth D. Walker
Justice Tim Armstead
Justice John A. Hutchison
Justice William R. Wooton




                                                        5